Citation Nr: 0017227	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  00-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or for reason of being 
housebound.

4.  Entitlement to service connection for loss of use of both 
eyes.  

5.  Entitlement to service connection for loss of use of the 
upper extremities.  

6.  Entitlement to service connection for loss of use of the 
lower extremities.  

7.  Entitlement to service connection for loss of use of the 
spine.  



8.  Entitlement to special monthly pension.  

9.  Entitlement to an earlier effective date for nonservice-
connected disability pension.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

The veteran submitted a statement in June 2000 wherein he 
specifically indicated a desire for a hearing before a member 
of the Board.  The veteran has not been afforded an 
opportunity for such a hearing.  

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, the 
case is remanded to the RO for the following action: 

The RO should take appropriate action to 
schedule the appellant, in accordance 
with the docket number of this case, for 
a hearing at the Houston, Texas, RO 
before a member of the Board.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.  


Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




